Citation Nr: 0634275	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  01-03 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for dermatitis.

2.  Entitlement to a compensable disability rating for a 
laceration scar on the dorsum right hand.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

The veteran served on active duty from May 1988 to November 
1988 and from November 1990 to June 1991. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.

The Board notes that in a February 2004 rating decision, 
service connection was granted, and a noncompensable rating 
assigned, for a scar on the palmar surface of the right hand.  
The veteran did not disagree with that decision so the rating 
assigned for the scar on the palmar surface of the right hand 
is not currently at issue.

In June 2005, the Board remanded the issues appearing on the 
title page of this decision for additional evidentiary 
development.  The case has since been returned to the Board 
for further appellate action.


FINDINGS OF FACT

1.  Dermatitis was not present in service and is not 
etiologically related to service. 

2.  The veteran's laceration scar on the dorsum of the right 
hand is superficial and painful on examination; it is not 
deep and it does not impair motion or function of the hand.


CONCLUSIONS OF LAW

1.  Dermatitis was not incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).

2.  The criteria for a 10 percent disability rating for a 
laceration scar on the dorsum right hand are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 (1998-2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for dermatitis.  He 
is also seeking a compensable disability rating for his 
service-connected laceration scar on the dorsum of the right 
hand.  The Board will initially discuss certain preliminary 
matters, and will then address the pertinent law and 
regulations and their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by letter mailed in July 2005.  In addition, he 
was provided notice with respect to the effective-date 
element of both claims and the disability-rating element of 
his service connection claim in the March 2006 supplemental 
statement of the case.  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate either claim.  The Board is also unaware of 
any such outstanding evidence. 

The Board notes that the veteran's representative has 
asserted that the March 2006 VA examiner failed to comply 
with the Board's remand instructions, in that no medical 
opinion was provided.  However, the Board finds that its June 
2005 remand instructions were appropriately followed by the 
examiner and by the Appeals Management Center (AMC).  The 
Board did not request an opinion in its remand, but 
instructed that the rationale for all opinions expressed 
should be provided.  Thus, it was clearly left to the 
examiner's discretion as to whether to offer an opinion.  The 
examination report is in substantial compliance with the 
Board's remand instructions.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claims.  There is no indication in the record or reason to 
believe that any ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claims.  

Service Connection

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking service connection for dermatitis.  He 
essentially contends that his dermatitis is related to his 
military service.  

The Board notes initially that, although the veteran had 
service in the Persian Gulf region, his claim has not been 
adjudicated as an undiagnosed illness, and in fact there is a 
current diagnosis of dermatitis for his skin condition.  
There is also a 1996 diagnosis of poison ivy.  Accordingly, 
the regulatory provisions pertaining to Persian Gulf War 
undiagnosed illness do not apply.  See 38 C.F.R. § 3.317 
(2006).

Although the veteran currently states that he experienced 
symptoms of a skin disorder during service, service medical 
records contain no evidence of a skin disorder.  Reports of 
the veteran's Persian Gulf demobilization examination in 1991 
and periodic examinations conducted in conjunction with the 
veteran's National Guard service in March 1992 and February 
1996 show that the veteran's skin was found to be normal on 
clinical evaluation.  Indeed, the veteran signed a statement 
in connection with the demobilization examination in April 
1991 that he did not have any rash, skin infection or sores.  

Although the recent medical evidence of record shows that the 
veteran currently has a diagnosis of non-specific dermatitis, 
confirmed by punch biopsy in 1998, there is no post-service 
medical evidence of such a disorder until several years after 
the veteran's discharge from active duty service, or of a 
nexus between the veteran's current dermatitis and his 
military service.  Moreover, a VA physician who examined the 
veteran and reviewed the claims folder in October 2003 has 
opined that the veteran's current dermatitis is a very common 
diagnosis throughout the general population and is not 
etiologically related to his military service.

In essence, the evidence of a nexus between the veteran's 
current dermatitis and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Accordingly, the Board must conclude that the 
preponderance of the evidence is against the claim.

Compensable Rating

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

Under the rating criteria in effect prior to August 30, 2002, 
superficial scars warrant a 10 percent evaluation if they are 
poorly nourished and subject to repeated ulceration or if 
they are tender and painful on objective demonstration.  
Scars may also be rated based on limitation of function of 
the part affected.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, and 7805 (2002).

The rating criteria which became effective August 30, 2002, 
provide that superficial scars which are painful on 
examination or are unstable (frequent loss of skin over the 
scar) warrant a 10 percent evaluation. 38 C.F.R. § 4.118, 
Diagnostic Codes 7803 and 7804.  Superficial scars that do 
not cause limited motion warrant a 10 percent evaluation if 
they involve an area or areas of 144 square inches (929 sq. 
cm.) or greater.  38 C.F.R. § 4.118, Diagnostic Code 7802.  
Scars that are deep or that cause limited motion warrant a 10 
percent evaluation if the area or areas of involvement exceed 
6 square inches (39 sq. cm.) or a 20 percent evaluation if 
the area or areas of involvement exceed 12 square inches ( 77 
sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.  
Otherwise, rate based upon the limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

Analysis

The veteran is currently assigned a noncompensable disability 
rating for his service-connected laceration scar on the 
dorsum of the right hand under Diagnostic Code 7805, which 
rates on the basis of limitation of function of the part 
affected.  The veteran's representative has argued that he is 
rated under the wrong diagnostic code, and that he should be 
rated under Diagnostic Code 7802, 7803, or 7804.  

Under Diagnostic Code 7802, a 10 percent rating is for 
assignment for a superficial scar that does not cause limited 
motion if it involves an area or areas of 144 square inches 
or greater.  The veteran's laceration scar measures 1 mm by 
11 mm.  Therefore, it does not warrant a compensable rating 
under Diagnostic Code 7802.  Under Diagnostic Code 7803, a 10 
percent rating is for assignment where a scar is superficial 
and unstable.  The medical evidence consistently indicates 
that the scar is well healed and stable.  Accordingly, it 
does not warrant a compensable rating under Diagnostic Code 
7803.

Under Diagnostic Code 7804, a 10 percent rating is for 
assignment where a scar is superficial and painful on 
examination.  On VA examination conducted in March 2006 the 
examiner found that the veteran's primary complaints were not 
related to his scars, but were related to the hand itself.  
However, the service-connected scar on the dorsum of the 
right proximal metacarpophalangeal joint (ring finger) was 
found to be painful on objective examination.  Accordingly, a 
10 percent disability rating is in order under Diagnostic 
Code 7804.

The Board has also considered whether there is any other 
schedular basis for granting a higher or separate rating but 
has found none.  In particular, the Board notes that 
Diagnostic Code 7800 pertains to disfigurement of the head, 
face, or neck, and is thus inapplicable.  Diagnostic Code 
7801 applies to scars that are deep or that cause limited 
motion.  The March 2006 examiner found that the ring finger 
scar was neither elevated nor depressed, with no underlying 
tissue loss, and that there was no limitation of function.  
Diagnostic Code 7801 is therefore also inapplicable.

Under the former criteria, the scar also warrants 10 percent 
rating because it is tender or painful but does not warrant 
more than a single 10 percent rating because it is not 
subject to repeated ulceration or productive of limitation of 
function.  

The Board has also considered whether a separate compensable 
rating is warranted for a scar on the dorsum of the middle 
finger, which was also noted by the March 2006 examiner.  The 
Board notes that the service medical records and the initial 
rating decision do not specify which finger was injured in 
service, or which finger is service connected.  Those records 
only specify that the scar is located on the dorsum of the 
right hand at the metacarpophalangeal joint.  Thus, the scars 
located on the ring finger and middle finger are both 
considered part of the service-connected disability.  

The Board notes that the March 2006 VA examiner found that 
the scar on the right middle finger was not painful.  With 
the exception of a 1cm by 1mm area of tissue that is lighter 
than normal, the scar is asymptomatic.  In addition, the 
Board notes that, as these scars are not located in widely 
separated areas, but affect essentially the same portion of 
the same extremity, separate ratings are not appropriate.  

In the August 2006 informal hearing, the veteran's 
representative pointed to a May 2001 VA orthopedic 
consultation showing that the veteran has complained of a 
sensation of glass or metal in the palm of his hand.  While 
the veteran is also service connected for a scar on the palm 
of the right hand, as noted in the Introduction, the palmar 
scar evaluation is not on appeal, and the Board will only 
address the evaluation of the scar on the dorsum of the right 
hand.  

In sum, the criteria for a 10 percent rating have been met.  
The criteria for a rating higher than 10 percent have not 
been met.  The Board therefore finds that a 10 percent rating 
for a laceration scar of the dorsum right hand is in order.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  
Compare Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the initial evaluation period.

In this case, the medical evidence of record shows that the 
veteran's service-connected scar has not changed appreciably 
during the initial evaluation period.  The Board notes that a 
January 2000 clinician's note shows that the veteran reported 
pain in his right hand in the "same area he injured in 
1991."  While there appears to have been none of the 
symptoms which would allow for the assignment of a disability 
rating higher than 10 percent at any time during the period 
of time here under consideration, based on the record, the 
Board finds that a 10 percent disability rating is warranted 
for the entire period from June 29, 1998, to the present.   

ORDER

Service connection for dermatitis is denied.

A 10 percent disability rating for a laceration scar on the 
dorsum of the right hand is granted, subject to the criteria 
applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


